Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 14, 2015

                                     No. 04-15-00483-CV

                           IN THE INTEREST OF S.G.I., a child,

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-00452
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
         Appellant’s first motion for extension of time to file her brief is GRANTED. Appellant’s
brief is due on September 29, 2015.


                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court